69 S.E.2d 534 (1952)
235 N.C. 277
SWAIM et al.
v.
SWAIM.
No. 236.
Supreme Court of North Carolina.
March 19, 1952.
*536 Hall & Zachary, Yadkinville, for plaintiffs appellants.
A. T. Grant, Mocksville, J. T. Reece, Yadkinville, for defendant appellee.
WINBORNE, Justice.
Since the sole error assigned by appellants on this appeal is to the signing of the judgment appearing of record, this is the pivotal question: Did the deed, Exhibit A, from Guthrie C. Pinnix and wife, Lula Pinnix, to Milas A. Swaim and wife, Ellen R. Swaim, vest in Milas A. Swaim and his wife, Ellen R. Swaim, an estate by the entirety in fee simple in and to the 28.5 acre tract of land therein conveyed? The judgment is based upon an affirmative answer *537 to this question. The ruling in is keeping with, and will be upheld upon authority of Artis v. Artis, 228 N.C. 754, 47 S.E.2d 228, and Pilley v. Smith, 230 N.C. 62, 51 S.E.2d 923, and the statute G.S. § 39-1, which provides that a conveyance of real estate shall be held and construed to be a conveyance in fee "unless such conveyance in plain and express words shows, or it is plainly intended by the conveyance or some part thereof, that the grantor meant to convey an estate of less dignity."
Affirmed.